Title: From George Washington to Anthony Wayne, 7 December 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir
                            Head Quarters New Windsor 7th Decr 1780
                        
                        I have the pleasure of introducing to you the Count de Custine a Brigadier, and the Marquis de Laval a
                            Colonel in the French Army—They are Gentlemen of the first distinction, which, added to their Rank, will I am certain,
                            ensure them every mark of attention from you.
                        Should any Officer of the line, properly qualified to accompany them, have occasion to go to Philadelphia, I
                            should be glad that you would make an offer of his services upon that occasion. I have assured them this will be the case
                            I am with great Regard Dear Sir your most obt Servt
                        
                            Go: Washington
                        
                    